DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/12/2021 has been entered.
 
Response to Amendment
Applicant’s amendment dated 03/12/2021, in which claims 1, 4, 8, 13 were amended, claims 17-20 were cancelled, claims 21-22 were added has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10003014 in view of Chen et al. (US Pub. 20150069541), Park et al. (US Pub. 20150287907), Osamu et al. (JP2008158499A) and Williams et al. (US Pub. 20040020894). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the U.S. Patent teaches every features of claims 1, and 8 of the instant application except the limitation “a/the electrically conductive mask being composed of a doped semiconductor material; the first electrode, the magnetic tunnel junction and the electrically conductive mask being present in a pillar having a height of 200 nm or less/the electrically conductive mask and magnetic tunnel junction being present in a pillar having a height no greater than 200 nm; wherein a duration of the ion beam etching to provide exposed height of the electrically conductive mask is determined using end point detection”; claim 2 of the U.S. Patent teaches every features of claims 2 and 9 of the instant application except the limitation “the electrically conductive mask being composed of a doped semiconductor material; the first electrode, the magnetic tunnel junction and the electrically conductive mask being present in a pillar having a height of 200 nm or less/the electrically conductive mask and magnetic tunnel junction being present in a pillar having a height no greater than 200 nm; wherein a duration of the ion beam etching to provide exposed height of the electrically conductive mask is determined using end point detection”; claim 3 of the U.S. Patent teaches every features of claims 7 and 16 of the instant application except the limitation “the .
Park et al. discloses in Fig. 4B, Fig. 6-Fig. 7, paragraph [0080], paragraph [0116] the electrically conductive mask [TE] or [M] being composed of a doped semiconductor material.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Park et al. into the method of the U.S. Patent to include the electrically conductive mask being composed of a doped semiconductor material. The ordinary artisan would have been motivated to modify the U.S. Patent in the above manner for the purpose of providing suitable alternative materials of the conductive mask [paragraph [0080], paragraph [0116] of Park et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Williams et al. also discloses in paragraph [0018]-[0019] that IBE is carried in combination of end point detection so that the etching can be stopped at the appropriate time.
 It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Williams et al. and Osamu et al. into the method of the U.S. Patent to include wherein a duration of the ion beam etching to provide exposed height of the electrically conductive mask is determined using end point detection. The ordinary artisan would have been motivated to modify the U.S. Patent in the above manner for the purpose of providing suitable methods for stopping the IBE at appropriate time [Abstract of Osamu et al., paragraph [0018]-[0019] of Williams et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Chen et al. discloses in Fig. 2A-2B, paragraph [0001], [0020]-[0023]
the first electrode, the magnetic tunnel junction and the electrically conductive mask being present in a pillar having a height of 200 nm or less [320nm or less].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Chen et al. into the method of the U.S. Patent to include
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 
Claims 1-16, 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, claim 1 recites the limitation “the first electrode, the magnetic tunnel junction and the electrically conductive mask being present in a pillar having a height of 200 nm or less.” The claimed range includes a height of less than 50nm. However, paragraph [0030] of the pending application discloses that ‘the layered structure of the electrically conductive mask 20 and the magnetic tunnel junction 25 typically has a height H1 ranging from 50 nm to 200 nm” and nowhere in the specification discloses that the height H1 can be less than 50nm. Therefore the specification does not provide support for the claimed range. Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention in which the first electrode, the magnetic tunnel junction and the electrically conductive mask being present in a pillar having a height of 200 nm or less. Further, there is no description of any such steps whether conventional or inventive that demonstrates possession thereof or therefor. Accordingly, claim 1 and all claims depending therefrom were not in possession of Applicant at the time of filing.

Regarding claim 8, claim 8 recites the limitation “the electrically conductive mask and magnetic tunnel junction being present in a pillar having a height no greater than 
The specification is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same (37 C.F.R. 1.71). 
Consequently, the pending specification fails to provide a written description of the invention, discovery and the manner/process of making and using the same. Thus Applicant has not shown possession of the claimed invention at the time of the invention.
"Generic claim language appearing in ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus claimed [see Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co. (Fed. Cir. 2010) (en banc)].” The instant specification lacks any description of an actual reduction to practice Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).
	Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7-12, 14, 16, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (US Pub. 20070120210) in view of Chen et al. (US Pub. 20150069541), Hong et al. (US Pub. 20050260773), Park et al. (US Pub. 20150287907), Sung et al. (US Pub. 20020074544) and Paranjpe et al. (US Pub. 20120223048).

forming a magnetic tunnel junction [10] on a first electrode [20] using an electrically conductive mask [50] and subtractive etch method [Fig. 1, Fig. 3a, Fig. 5a, Fig. 6a, paragraph [0006], [0012], [0024], [0045]]; 
forming at least one dielectric layer [120] to encapsulate the magnetic tunnel junction [10][Fig. 5b, paragraph [0024]];
exposing a portion of the at least one dielectric layer [120] that is present on the electrically conductive mask [50][Fig. 5d, paragraph [0025]]; 
removing said portion of the at least one dielectric layer [120] that is present on the electrically conductive mask [50] by ion beam etching to form a top contact for the magnetic tunnel junction [10] to provide a portion of the electrically conductive mask [50] having a height that is exposed [Fig. 5e, Fig. 8b, paragraph [0025]-[0026], [0058]-0059]]; and 
forming a second electrode [Cu damascene electrode or bit line or top electrode] in contact with the electrically conductive mask [50][Fig. 2, paragraph [0021], [0025], [0026], [0059]-[0060]].
Yuan et al. fails to disclose 
the electrically conductive mask being composed of a doped semiconductor material.
Park et al. discloses in Fig. 4B, Fig. 6-Fig. 7, paragraph [0080], paragraph [0116]

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Park et al. into the method of Yuan et al. to include the electrically conductive mask being composed of a doped semiconductor material. The ordinary artisan would have been motivated to modify Yuan et al. in the above manner for the purpose of providing suitable alternative materials of the conductive mask [paragraph [0080], paragraph [0116] of Park et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Yuan et al. fails to disclose
said ion beam etching comprising a collimated beam of argon focused onto said portion of the dielectric layer while the portion of the at least one dielectric layer being milled by the collimated beam is rotated simultaneously uniformly removing said portion of the dielectric layer;
wherein a duration of the ion beam etching to provide exposed height of the electrically conductive mask is determined using a chemistry end point detection method;
wherein the chemistry detecting end point detection is provided by secondary ion mass spectrometry (SIMS).
Sung et al. discloses in Fig. 2 and paragraph [0026]
removing said portion of a dielectric layer [13] by ion beam etching, said ion beam etching comprising a collimated beam of argon focused onto said portion of the 
Paranjpe et al. discloses in paragraph [0091]-[0095], [0151], [0155]-[0158]
removing said portion of a dielectric layer [masking layer/hard mask] by ion beam etching, said ion beam etching comprising a beam of argon focused onto said portion of the dielectric layer [masking layer/hard mask] for increasing etching selectivity of the masking layer/hardmask layer. 
Paranjpe further discloses that ion beam etching comprising a collimated beam to eliminate any significant divergence which may manifest as an uneven forming of the structure's sidewalls and may also lead to profile asymmetry.
Paranjpe further discloses that 
said ion beam etching comprising a collimated beam focused onto said portion of a material layer while the substrate is rotated to provide uniformly angle-of-incidence effects.  
Paranjpe further discloses in paragraph [0155] that a timed process, or an end-point monitor such as the optical end-point monitor from Verity Instruments or the SIMS end-point monitor from Hiden could be used to stop the IBE.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Sung et al. and Paranjpe into the method of Yuan et al. to include said ion beam etching comprising a collimated beam of argon focused onto said portion of the dielectric layer while the portion of the at least one dielectric layer being milled by the collimated beam is rotated simultaneously uniformly removing said portion of the dielectric layer; wherein a KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). 
Yuan fails to disclose 
the first electrode formed within a trench of a substrate;
the first electrode, the magnetic tunnel junction and the electrically conductive mask being present in a pillar having a height of 200 nm or less;
wherein the height of the exposed portion of the electrically conductive mask is 10nm or less.
Hong et al. discloses in Fig. 7, Fig. 9, paragraph [0032]-[0033], [0042], [0049], 
the first electrode [23] formed within a trench of a substrate [21 and 22];
the first electrode [23], the magnetic tunnel junction [24 and 25] and the electrically conductive mask [26] being present in a pillar;

Chen et al. discloses in Fig. 2A-2B, paragraph [0001], [0020]-[0023]
the first electrode, the magnetic tunnel junction and the electrically conductive mask being present in a pillar having a height of 200 nm or less [320nm or less].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Hong et al. and Chen et al. into the method of Yuan et al. to include the first electrode formed within a trench of a substrate; the first electrode, the magnetic tunnel junction and the electrically conductive mask being present in a pillar having a height of 200 nm or less; wherein the height of the exposed portion of the electrically conductive mask is 10nm or less. The ordinary artisan would have been motivated to modify Yuan et al. in the above manner for the purpose of providing a suitable method for forming the bottom electrode; providing suitable height of the exposed portion of the electrically conductive mask so as the distance from a bit line or word line to an underlying free layer in a magnetic tunnel junction (MTJ) can be smaller thereby leading to an MRAM chip with higher performance; providing suitable configuration and optimal height of an MRAM cell structure including the bottom electrode, MJT and cap layer to achieve scaling of MRAM memory cells [paragraph [0032] and [0042] of Hong et al.], paragraph [0002], [0021]-[0022] of Chen et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In addition, the claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Regarding claims 2, 7, 9, 16, Yuan et al. discloses in Fig. 5e, wherein a remaining portion of the at least one dielectric layer [120] is present over the first electrode [20]; wherein the remaining portion of the at least one dielectric layer [120] is that present is over the first electrode [20] extends to be in contact with a sidewall portion of the electrically conductive mask [50].

Regarding claims 3, 10-12, and 19, Yuan et al. discloses in Fig. 1, Fig. 3a, Fig. 5a, Fig. 6a, paragraph [0006], [0024], [0045] wherein the magnetic tunnel junction [10] comprises a first ferromagnetic plate [pinned layer] that is present on the first electrode, a dielectric layer [barrier layer or junction layer 30] that is present on the first ferromagnetic plate [pinned layer], and a second ferromagnetic plate [free layer 40] that is present on the dielectric layer [barrier layer or junction layer 30].

Regarding claims 5 and 14, Yuan et al. discloses in Fig. 5b
wherein said forming the at least one dielectric layer [120] to encapsulate the magnetic tunnel junction stack [10] comprises depositing the at least one dielectric layer 
Hong et al. discloses in Fig. 5
wherein said forming the at least one dielectric layer [27] to encapsulate the magnetic tunnel junction stack [24 and 25] comprises depositing the at least one dielectric layer [27] on an upper surface of the electrically conductive mask [26], a sidewall surface of the electrically conductive mask [26], a sidewall surface of the magnetic tunnel junction [24 and 25], a surface of the first electrode [23] adjacent to the magnetic tunnel junction [24 and 25], and a surface of the substrate [21 and 22]. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Hong et al. into the method of Yuan to include wherein said forming the at least one dielectric layer to encapsulate the magnetic tunnel junction stack further comprises depositing the at least one dielectric layer on a surface of the substrate. The ordinary artisan would have been motivated to modify Yuan in the above manner for the purpose of protecting the surface of the substrate against penetration by moisture or other species and providing etch stop in CMOS processing.
Thus, the combination of Yuan et al. and Hong et al. discloses limitation of claim 5 and 14.


forming an electrically conductive mask [50] on a magnetic tunnel junction [10] that is present on a first electrode [20] [Fig. 1, Fig. 3a, Fig. 5a, Fig. 6a, paragraph [0006], [0012], [0024], [0045]]; 
forming at least one dielectric layer [120] to encapsulate the magnetic tunnel junction [10][Fig. 5b, paragraph [0024]];
removing said portion of the at least one dielectric layer [120] that is present on the electrically conductive mask [50] by ion beam etching to form a top contact for the magnetic tunnel junction [10], wherein a portion of the electrically conductive mask [50] having a height is exposed [Fig. 5e, Fig. 8b, paragraph [0025]-[0026], [0058]-0059]]; and 
forming a second electrode [Cu damascene electrode or bit line or top electrode] in contact with the electrically conductive mask [50][Fig. 2, paragraph [0021], [0025], [0026], [0059]-[0060]].
Yuan et al. fails to disclose 
the electrically conductive mask being composed of a doped semiconductor material.
Park et al. discloses in Fig. 4B, Fig. 6-Fig. 7, paragraph [0080], paragraph [0116]
the electrically conductive mask [TE] or [M] being composed of a doped semiconductor material.
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Yuan et al. fails to disclose
said ion beam etching comprising a collimated beam of argon focused onto said portion of the dielectric layer while the portion of the at least one dielectric layer being milled by the collimated beam is rotated simultaneously uniformly removing said portion of the dielectric layer;
wherein a duration of the ion beam etching to provide exposed height of the electrically conductive mask is determined using a chemistry end point detection method;
wherein the chemistry detecting end point detection is provided by secondary ion mass spectrometry (SIMS).
Sung et al. discloses in Fig. 2 and paragraph [0026]
removing said portion of a dielectric layer [13] by ion beam etching, said ion beam etching comprising a collimated beam of argon focused onto said portion of the dielectric layer [13] while the portion of the at least one dielectric layer [13] being milled by the collimated beam is rotated.

removing said portion of a dielectric layer [masking layer/hard mask] by ion beam etching, said ion beam etching comprising a beam of argon focused onto said portion of the dielectric layer [masking layer/hard mask] for increasing etching selectivity of the masking layer/hardmask layer. 
Paranjpe further discloses that ion beam etching comprising a collimated beam to eliminate any significant divergence which may manifest as an uneven forming of the structure's sidewalls and may also lead to profile asymmetry.
Paranjpe further discloses that 
said ion beam etching comprising a collimated beam focused onto said portion of a material layer while the substrate is rotated to provide uniformly angle-of-incidence effects.  
Paranjpe further discloses in paragraph [0155] that a timed process, or an end-point monitor such as the optical end-point monitor from Verity Instruments or the SIMS end-point monitor from Hiden could be used to stop the IBE.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Sung et al. and Paranjpe into the method of Yuan et al. to include said ion beam etching comprising a collimated beam of argon focused onto said portion of the dielectric layer while the portion of the at least one dielectric layer being milled by the collimated beam is rotated simultaneously uniformly removing said portion of the dielectric layer; wherein a duration of the ion beam etching to provide exposed height of the electrically conductive mask is determined using a chemistry end point detection; wherein the chemistry KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). 
Yuan fails to disclose 
the first electrode formed within a trench of a substrate;
the magnetic tunnel junction and the electrically conductive mask being present in a pillar having a height no greater than 200 nm;
wherein the height of the exposed portion of the electrically conductive mask is 10nm or less.
Hong et al. discloses in Fig. 7, Fig. 9, paragraph [0032]-[0033], [0042], [0049], 
the first electrode [23] formed within a trench of a substrate [21 and 22];
the first electrode [23], the magnetic tunnel junction [24 and 25] and the electrically conductive mask [26] being present in a pillar;
wherein the height of the exposed portion of the electrically conductive mask [26] is 10nm or less [50 to 190 angstrom].
Chen et al. discloses in Fig. 2A-2B, paragraph [0001], [0020]-[0023]

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Hong et al. and Chen et al. into the method of Yuan et al. to include the first electrode formed within a trench of a substrate; the magnetic tunnel junction and the electrically conductive mask being present in a pillar having a height no greater than 200 nm; wherein the height of the exposed portion of the electrically conductive mask is 10nm or less. The ordinary artisan would have been motivated to modify Yuan et al. in the above manner for the purpose of providing a suitable method for forming the bottom electrode; providing suitable height of the exposed portion of the electrically conductive mask so as the distance from a bit line or word line to an underlying free layer in a magnetic tunnel junction (MTJ) can be smaller thereby leading to an MRAM chip with higher performance; providing suitable configuration and optimal height of an MRAM cell structure including the bottom electrode, MJT and cap layer to achieve scaling of MRAM memory cells [paragraph [0032] and [0042] of Hong et al.], paragraph [0002], [0021]-[0022] of Chen et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In addition, the claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon .

Claims 4, 6, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (US Pub. 20070120210) in view of Chen et al. (US Pub. 20150069541), Hong et al. (US Pub. 20050260773), Sung et al. (US Pub. 20020074544) and Park et al. (US Pub. 20150287907) and Paranjpe et al. (US Pub. 20120223048) as applied to claims 3, 5, 8 and 12, above and further in view of Wang et al. (US Pub. 20090209050).
Regarding claims 4 and 13, Yuan et al. fails to disclose 
wherein the forming of the magnetic tunnel junction on the first electrode using the electrically conductive mask comprises:
depositing material layers for the first ferromagnetic plate, the dielectric layer, the second ferromagnetic plate and the electrically conductive mask; 
etching the material layer for the electrically conductive mask with an anisotropic etch that is selective to the photoresist mask; and 
etching the material layer for the first ferromagnetic plate, the dielectric layer, and the second ferromagnetic plate with an anisotropic etch using the electrically conductive mask as an etch mask.
Wang et al. discloses in Fig. 5-Fig. 8, paragraph [0028]-[0031]
wherein the forming of the magnetic tunnel junction [40] on the first electrode [25] using the electrically conductive mask [36] comprises:
2 (CoFe) and/or 264 (CoFeB), 265 (MgO), 266 (CoFeB) and 28] for the first ferromagnetic plate [402 (CoFe) and/or 404 (CoFeB)], the dielectric layer [405 (MgO)], the second ferromagnetic plate [406 (CoFeB)] and the electrically conductive mask [36]; 
forming a photoresist mask [32] over a portion of the material layer [28] for the electrically conductive mask [36] that is present over the first electrode [24/25]; 
etching the material layer [28] for the electrically conductive mask [36] with an anisotropic etch that is selective to the photoresist mask [32]; and 
etching the material layer [262 (CoFe) and/or 264 (CoFeB), 265 (MgO), 266 (CoFeB)] for the first ferromagnetic plate [402 (CoFe) and/or 404 (CoFeB)], the dielectric layer [405 (MgO)] and the second ferromagnetic plate [406 (CoFeB)] with an anisotropic etch using the electrically conductive mask [36] as an etch mask.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Wang et al. into the method of Yuan et al. to include wherein the magnetic tunnel junction comprises a first ferromagnetic plate that is present on the first electrode, a dielectric layer that is present on the first ferromagnetic plate, and a second ferromagnetic plate that is present on the dielectric layer; wherein the forming of the magnetic tunnel junction on the first electrode using the electrically conductive mask comprises: depositing material layers for the first ferromagnetic plate, the dielectric layer, the second ferromagnetic plate and the electrically conductive mask; etching the material layer for the electrically conductive mask with an anisotropic etch that is selective to the photoresist mask; and etching the material layer for the first ferromagnetic plate, the dielectric layer, and the second KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 6 and 15, Yuan fails to disclose 
wherein said forming of the at least one dielectric layer comprises plasma enhanced chemical vapor deposition (PECVD), atomic layer deposition (ALD) or a combination thereof [PECVD].
Wang et al. discloses in paragraph [0037] wherein said forming of the at least one dielectric layer [46] comprises plasma enhanced chemical vapor deposition (PECVD), atomic layer deposition (ALD) or a combination thereof [PECVD]. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Wang et al. into the method of Yuan et al. to include wherein said forming of the at least one dielectric layer comprises plasma enhanced chemical vapor deposition (PECVD). The ordinary artisan would have been motivated to modify Yuan et al. in the above manner for the purpose of providing suitable method for forming the dielectric layer having suitable stress to .

Response to Arguments
Applicant’s arguments with respect to claims 1-16, 21-22 have been considered but are moot in view of the new ground of rejection and because the arguments do not apply to the new references being used in the current rejection.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686.  The examiner can normally be reached on 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822